Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The response of 5/10/2022 was received and considered.
Claims 2-9, 11-16, 18-20, 22-33, 35-48 and 50-65 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 8/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,599,844 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 2-9, 11-16, 18-20, 22-33, 35-48 and 50-65 are allowed.
The following is an examiner’s statement of reasons for allowance:
Note application 14/709,875 for previous search and prosecution histories.
The Forman reference teaches, in the same field of endeavor as the claimed invention, selectively turning on/off one or more features of a generated feature vector based on the number of classifiers associated with the features for the benefit of efficiency.  However, the prior art, either alone or in a reasonable combination, fails to teach selectively turning on/off one or more features of the generated feature vector based at least in part on evaluation of whether a value of one of the plurality of static data points is within a predetermined range, as recited within the framework of claimed invention as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SIMITOSKI whose telephone number is (571)272-3841. The examiner can normally be reached Monday - Friday, 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Simitoski/               Primary Examiner, Art Unit 2493                                                                                                                                                                                         
June 6, 2022